













LAURUS MASTER FUND, LTD.

c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
South Church Street
George Town
Grand Cayman, Cayman Islands




November 7, 2006







iBroadband, Inc.

14286 Gillis Road

Farmers Branch, TX 75244

Attn:  Matt Hutchins







Re:

Restricted Account: Account Number 270-405-8672 ,

Account Name: Restricted iBROADBAND, maintained at North Fork Bank (the
“Restricted Account”).







Reference is made to (i) that certain Securities Purchase Agreement, dated as of
August __, 2006 (as amended, modified or supplemented from time to time, the
“Purchase Agreement”), by and between iBroadband, Inc. corporation (the
“Company”), and Laurus Master Fund, Ltd. (the “Purchaser”) and (ii) that certain
Restricted Account Agreement, dated as of August __, 2006 (as amended, modified
or supplemented from time to time, the “Restricted Account Agreement”), by and
among the Company, Laurus and North Fork Bank (the “Bank”).  Capitalized terms
used but not defined herein shall have the meanings ascribed them in the
Purchase Agreement or the Restricted Account Agreement, as applicable.  Pursuant
to [Section 3.2] of the Purchase Agreement, the Company is required to place
$2,500,000 in the Restricted Account, and, subject to the provisions of this
letter, the Purchase Agreement and any Related Agreement, maintain such amount
in the Restricted Account for as long as the Purchaser shall have any
obligations outstanding under the Note and to assign the Restricted Account for
the benefit of the Purchaser as security for the performance of the Company’s
obligations to the Purchaser.  




The Company may request that the Purchaser direct the Bank to release all or any
portion of the amounts contained in the Restricted Account following (or in
connection with) the consummation of an acquisition by the Company or any of its
Subsidiaries.   Such a release referred to in the immediately preceding sentence
shall be subject (in all respects) to the Purchaser’s evaluation of all factors
that it considers (in its sole discretion) relevant at the time of such
requested release, including its determination (i) of the relative benefit of
such acquisition to the Company and its Subsidiaries and (ii) of the overall
performance (financial or otherwise) of the Company and its Subsidiaries at such
time.  The Purchaser shall not be under any obligation to release any amount
pursuant to this paragraph and the release of such amounts shall be in the
Purchaser’s sole and absolute discretion. Prior to any such acquisition referred
to in this paragraph, the Purchaser shall comply with Section 6.12(f) of the
Purchase Agreement in all respects.




This letter may not be amended or waived except by an instrument in writing
signed by the Company and the Purchaser.  This letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement.  Delivery of an executed
signature page of this letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof or thereof, as the case may
be.  This letter shall be governed by, and construed in accordance with, the
laws of the State of New York.  This letter sets forth the entire agreement
between the parties hereto as to the matters set forth herein and supersede all
prior communications, written or oral, with respect to the matters herein.

If the foregoing meets with your approval please signify your acceptance of the
terms hereof by signing below.

Signed,




Laurus Master Fund, Ltd.







By:____________________


Name:

Title:







Agreed and Accepted this 7th day of November 2006.




iBroadband, Inc.




By:_____________________

Name:




Title:













